Title: From George Washington to Major Samuel Blackden, 30 December 1777
From: Washington, George
To: Blackden, Samuel



Sir
Head Quarters [Valley Forge] 30th Decemr 1777.

Being appointed by Colo. Sheldon to procure Cloathing and Accoutrements for the Regiment agt the ensuing Campaign, you are to repair immediately to Boston as the most probable place of furnishing yourself. Upon your arrival there, you are, thro’ General Heath, (to whom I have written) to apply to the persons purchasing Cloathing for continental

use, for as much as will be sufficient, and as you have the measures of your Men, have it made up as expeditiously as possible. For the Articles of Boots Sadlery &ca you are to contract yourself, and Genl Heath will furnish you with the Money.
If the Continental Agents should not have the kind of Cloathing necessary and suitable to your purpose, you are to purchase them yourself on the best terms you can, and apply to Genl Heath for the Amount.
That you may not be imposed upon on the one hand, or tend to raise the prices of Goods on the other by giving more than is usual, you will apply to the Continental Agents for advice and direction in this Matter.
Altho’ I have mentioned Boston as the principal place from whence you may expect to draw your supplies, you are not to overlook the different Towns in Connecticut, in many of which sadlery especially is to be obtained.
You must be so well convinced of the necessity and advantage of being early in the Feild, that I need not urge you to exert yourself in procuring the things necessary for that purpose.
